219 Ga. 264 (1963)
133 S.E.2d 11
UNDERCOFLER, State Revenue Commissioner
v.
UNITED STATES STEEL CORPORATION.
22136.
Supreme Court of Georgia.
Argued September 11, 1963.
Decided September 23, 1963.
Eugene Cook, Attorney General, John E. Dean, Assistant Attorney General, for plaintiff in error.
John Izard, William K. Meadow, King & Spalding, contra.
GRICE, Justice.
The basis of this court's jurisdiction to review the judgment complained of being predicated upon the drawing into question of the constitutionality of a statute of this State and the record failing to show that such point was passed upon by the trial judge, this court is without jurisdiction. The case is therefore transferred to the Court of Appeals. Constitution of Georgia, Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). See rule quoted in headnote 1 of Bentley v. Anderson-McGriff Hardware Co., 181 Ga. 813 (184 S.E. 297).
Transferred to the Court of Appeals. All the Justices concur.